PER CURIAM:
The claimant, Phyllis J. Rutledge, Circuit Clerk of Kanawha County, West Virginia, filed a claim in the amount of $314.00, *57representing the fees incident to instituting the suit of State of W.Va. vs. AAA Building, Inc., et al. The Answer filed by the respondent admits the validity of the claim and that there were sufficient funds for the fiscal year in question from which the claim could have been paid, but it was not paid due to an oversight. Therefore, it is the opinion of the Court, on the basis of the pleadings, that this claim in the amount of $314.00 should be allowed.
Award of $314.00.